Citation Nr: 0832460	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


(The matter of whether new and material evidence has been 
received to reopen a claim for service connection for post-
operative residuals of burn scars on the left hand is 
addressed in a separate appellate decision.).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective January 7, 2003.  In June 2005, the 
veteran's attorney filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2005, and 
the veteran's attorney filed a substantive appeal (via a 
written statement in lieu of a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in January 2006.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).   

In an October 2006 decision, the Board denied an initial 
rating in excess of 30 percent for PTSD.  The veteran 
appealed the October 2006 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Court granted the parties' joint motion for remand, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint 
motion.  

In response to June 2008 correspondence from the Board, in 
September 2008, the veteran's attorney submitted additional 
medical evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the January 7, 2003, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
interrupted sleep, nightmares, irritability, flashbacks, and 
anxious mood; these symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2003 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
PTSD (the claim at that time).  The letter also notified the 
appellant of what information and evidence must be submitted 
by the veteran, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence relevant to the claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  After the grant of service connection for PTSD, and 
the filing of the veteran's NOD with the initial rating 
assigned, the December 2005 SOC reflects adjudication of the 
claim for a higher initial rating, and provided notice of the 
criteria for all higher ratings. 

While the RO has not provided a notice letter specific to the 
claim for a higher initial rating for service-connected PTSD, 
given the above, and because the veteran has demonstrated a 
clear understanding of what is needed to substantiate the 
claim for higher rating, the Board finds that the veteran is 
not shown to be prejudiced by the timing, content, or form of 
the notice identified above.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim). 

Regarding Dingess/Hartman requirements, the Board notes, as 
indicated above, that the December 2005 SOC provided notice 
of the criteria for a higher rating (which suffices for 
Dingess/Hartman).  In a May 2006 letter, the RO provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  However, the 
timing of this notice-after the last adjudication of the 
claim-also is not shown to prejudice the veteran.  As the 
Board's decision herein denies an initial rating in excess of 
30 percent for PTSD, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of records 
of VA treatment and the report of VA examination conducted in 
June 2003.  Also of record are various written statements 
provided by the veteran, and by his attorney, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006).   See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

Historically, in January 2003, the veteran filed a claim for 
service connection for PTSD.  After an initial denial of 
service connection for PTSD by the RO in December 2003, the 
July 2004 rating decision granted service connection for PTSD 
and assigned an initial 30 percent rating, effective January 
7, 2003, the date of the claim for service connection.  

The initial rating for the veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of  inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF)  score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Records of VA treatment from July 2002 to June 2003 include 
treatment for PTSD.  During treatment in July 2002, the 
veteran described stressful events he experienced in service, 
and reported that he had experienced symptoms of anxiety 
since that time, but had functioned well in life.  He 
reported symptoms of PTSD, including reexperiencing symptoms, 
increased arousal, and mild social dysfunction.  He added 
that he had become argumentative about issues of "control" 
with family and friends, and the physician opined that this 
was probably the most impairing aspect of his disorder, as he 
had long tolerated anxiety without appreciable impairment in 
function.  On examination in November 2002, the veteran was 
alert, euthymic in mood, and appropriate in affect.  Speech 
was relevant and coherent, although repetitive.  Memory was 
not overtly impaired in remote or recent events, insight was 
fair, and there was no evidence of gross impairment of 
judgment.  The diagnosis was dysthymic disorder, and the 
veteran was advised that screening found his presentation did 
not meet the criteria for PTSD.  

The veteran was referred to the mental health clinic, and was 
seen later in November 2002.  He described anxiety off and on 
over the years.  On examination, the veteran was alert and 
oriented, with neutral mood and broad affect.  Speech was 
generally goal-directed, although circumstantial and 
pressured at times.  No specific delusions were elicited, and 
the veteran denied suicidal or homicidal thoughts, intents, 
or plans.  Social judgment was fair and cognitive functions 
were intact.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified, and the psychiatrist assigned a GAF 
score of 75-80.  

In January 2003, the veteran reported that his was still 
anxious and nervous with interrupted sleep.  Mood was 
neutral, there were no psychotic features, and he was neither 
suicidal nor homicidal.  A GAF score of 62 was assigned.  The 
following month, the veteran described nightmares which 
interrupted his sleep and added that he was more irritable.  
However, in March 2003, he stated that he had not been as 
irritable as before, and a GAF score of 63 was assigned.  
During treatment in April 2003, the veteran reported 
flashbacks 3 to 5 times a week, awakenings, cold sweats, 
palpitations, and feeling very anxious, especially with 
awakening.  He denied suicidal and homicidal ideations or 
plans, and insight and judgment were intact.  The Axis I 
diagnosis was prolonged PTSD with major depressive disorder, 
and a GAF score of 55-60 was assigned.  In June 2003, he 
reported less anxiety and indicated that he experienced 
general relaxation and markedly increased ability to cope 
with stressors in his life.  The veteran described 
intermittent flashbacks, and a GAF score of 70 was assigned.  

The veteran was afforded a VA examination to evaluate his 
claimed PTSD in June 2003.  He reported that he did not face 
combat, but described seeing some dead bodies in service, 
including a murder victim and someone who committed suicide.  
He described current symptoms of poor sleep, anxiety, weird 
dreams, irritability, and difficulty getting along with 
people.  The examiner noted that the veteran did not meet the 
criteria for PTSD.  Regarding his social history, the veteran 
stated that he had been married for 48 years and had two 
children.  He described his relationship with his family as 
normal, but the examiner noted that he appeared to have few 
friends.  On mental status examination, the veteran was 
cooperative with neutral mood and appropriate affect.  
Speech, thought process, and thought content were normal.  
There was no suicidal or homicidal ideation.  Insight, 
judgment, and impulse control were fair.  Regarding social 
and industrial functioning, the veteran reported that he 
spent his time doing chores around the house, and appeared to 
have some difficulty in his relationships.  He was leading a 
retired life.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified.  On Axis V, a GAF score of 50 was 
assigned, and the examiner noted that the veteran had 
moderate symptoms, with some interpersonal relationship 
problems.  The examiner opined that the veteran's psychiatric 
problem did not prevent him from getting employment.  

Following this VA examination, records of VA treatment from 
July 2003 to May 2008 include ongoing treatment for PTSD, 
with continued complaints of flashbacks and nightmares.  
During treatment in October 2003 the veteran described 
intense flashbacks 2 to 5 times per week, and a GAF score of 
55-60 was assigned.  In January 2004, the psychiatrist noted 
that the veteran was expressing thoughts indicative of fixed 
delusions of persecution and assigned a GAF score of 55.  
During treatment in March 2004, the veteran reported that his 
medication had been helpful, as it kept him less angry and 
less anxious, and that he was pleased with the result.  On 
mental status examination, the veteran had spontaneous, 
coherent, and relevant speech.  Mood was euthymic, affect was 
appropriate, and there was no gross thought disorder or 
symptoms of psychosis.  The veteran denied suicidal or 
homicidal ideations or intent.  Insight, judgment, and past 
and recent memory were good.  A GAF score of 51 was assigned.  

In July and November 2004, the veteran reiterated that his 
medication kept him less angry and less anxious, and that he 
was pleased with the result, however, he added that he was 
angry and frustrated with regard to his claim for service 
connection.  On mental status examination, the veteran again 
had spontaneous, coherent, and relevant speech, with euthymic 
mood and appropriate affect.  He had no gross thought 
disorder or symptoms of psychosis, and no suicidal or 
homicidal ideations, plans, or intent.  Abstracting and 
calculating abilities were intact, and insight, judgment, and 
past and recent memory were good.  A GAF score of 41 was 
assigned.  In December 2004, the veteran reported that he was 
still having problems relating to people, but added that he 
was less anxious, angry and irritable.  In March 2005, he 
reiterated that he was still having problems relating to 
people, but was more relaxed.  Mental status examination in 
both December 2004 and March 2005 was the same as in July and 
November 2004, and GAF scores of 41 were again assigned.  

In June 2005, the veteran stated that he was feeling fairly 
well and did not report serious complaints.  He denied 
remarkable PTSD symptoms.  He reported that he occasionally 
felt irritable in selected interactions with people, but 
denied that it caused serious problems.  Sleep and appetite 
were good.  The veteran was not isolative, and he described 
different activities that he enjoyed.  On mental status 
examination speech was productive and normal in tone and 
volume.  Mood had very mild anxiety, and affect was full 
range.  Thinking was goal directed and logical, and there 
were no delusions or hallucinations.  The veteran denied 
suicidal or homicidal ideations.  The assessment was that the 
veteran was close to full remission, with minimal symptoms.  
A GAF score of 65 was assigned.  

In November 2005, the veteran described occasional 
nightmares, occasional episodes of disappointment during 
different interactions with people, and occasionally feeling 
anxious when confronted, however, he reported being in a 
relatively stable condition since his last appointment, and 
described improvement in his abilities in relationships with 
people.  He stated that he lived alone, but visited his wife 
who was in a nursing home daily.  On mental status 
examination speech was productive with normal tone, mood was 
euthymic, affect was full range, thinking process was goal 
directed, formally logical, and fairly optimistic, memory was 
fair, and concentration, judgment, and insight were good.  
The diagnosis was PTSD, but the physician noted that the 
condition was relatively stable with minimal symptoms of 
PTSD, and a GAF score of 61 was assigned.  

Records of VA treatment from March 2006 to May 2008 reflect 
continuing reports of occasional nightmares, episodes of 
anger during interactions with people, and feelings of 
anxiety, with findings of slightly anxious mood, appropriate 
affect, goal-directed thinking, fair memory, and fair or good 
judgment and insight.  While there was some impairment in 
concentration in March 2006, subsequent treatment records 
reflect that concentration was fair.  The assessments reflect 
mild symptoms of PTSD and minimal symptoms of PTSD, with GAF 
scores ranging from 61 to 65.  The most recent record of VA 
treatment for PTSD, from May 2008, indicates that the veteran 
continued to experience disturbing nightmares and occasional 
feelings of anger.  On mental status examination, he was 
alert and oriented and cooperative.  Speech was productive 
and mood was slightly anxious.  Affect was appropriate and 
full-range, and thought process was goal-directed and 
formally logical.  No delusions were elicited, and the 
veteran denied suicidal or homicidal ideations, aggressive 
thoughts, and audio or visual hallucinations.  Memory, 
concentration, judgment, and insight were fair.  The 
diagnosis was PTSD, and the assessment was that the veteran's 
condition was relatively stable at baseline, with mild 
symptoms of PTSD, and a GAF score of 61 was assigned.  

At the outset, the Board notes that, in addition to PTSD,  
the medical evidence reflects diagnoses of dysthymic 
disorder, anxiety disorder, major depressive disorder.  Where 
it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As there is no indication here it is possible to 
distinguish the symptoms from the veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
PTSD.

Collectively, the aforementioned medical evidence reflects 
that, since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
interrupted sleep, nightmares, irritability, flashbacks, and 
anxious mood.  These symptoms are reflective of occupational 
and social impairment no greater than what is contemplated in 
the currently assigned 30 percent disability rating.  

At no point during the period in question has the veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the veteran to have flattened affect; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  
Rather, the veteran's affect has been described as 
appropriate, broad, and full-range and memory and judgment 
have been described as fair or good.  Thinking has been 
described as normal, goal-directed, and logical, with no 
gross thought disorder.  

While the veteran's speech was described as circumstantial 
and pressured at times during treatment in November 2002, the 
same psychiatrist described the veteran's speech as generally 
goal-directed.  Speech was normal on VA examination in June 
2003, and has subsequently been described as spontaneous, 
coherent, relevant, and productive.  

The Board has considered the fact that the veteran's mood has 
been described as anxious, however, anxiety is contemplated 
in the 30 percent rating assigned.  In addition, while the 
June 2003 VA examiner noted that the veteran appeared to have 
few friends and some difficulty in his relationships, the 
veteran described his relationship with his family as normal 
and, on Axis V, the examiner described only some 
interpersonal relationship problems.  While the veteran 
described problems relating to people during VA treatment in 
December 2004 and March 2005, he described himself as not 
isolative in June 2005, and reported improvement in his 
relationships with people in November 2005.  Thus, the 
medical evidence does not demonstrate difficulty in 
establishing and maintaining effective work and social 
relationships as required for the assignment of a 50 percent 
rating.  

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection, 
ranging from 41 to 80, alone, provides a basis for assigning 
an initial rating in excess of 30 percent for PTSD.  
According to DSM-IV, a GAF score ranging from 71 to 80 is 
assigned for transient symptoms and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score from 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
from 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  In this case, however, as noted above, there is no 
medical evidence of flat affect or panic attacks, and, while 
speech was described as circumstantial in November 2002, it 
has subsequently been described as spontaneous, coherent, 
relevant, and productive.  Moreover, while a GAF score 
ranging from 51 to 60 may be indicative of moderate 
difficulty in social, occupational, or school functioning, 
the veteran is retired, there is no indication that he is in 
school, and, as noted above, difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated in the criteria for a 50 percent rating has not 
been demonstrated.  

The Board notes that the record also reflects a GAF score of 
50 assigned by the June 2003 VA examiner, and several GAF 
scores of 41, assigned during VA treatment from July 2004 to 
March 2005.  A GAF score from 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the medical 
evidence of record reflects that the veteran exhibited none 
of the symptoms identified in the DMS-IV as indicative of 
such a score.  In this regard, the June 2003 VA examiner 
herself noted that there was no suicidal or homicidal 
ideation and specifically stated on Axis V that veteran had 
moderate symptoms.  Moreover, the same examiner acknowledged 
that the veteran had a few friends, opined that his 
psychiatric problem did not prevent him from getting 
employment, and stated that the veteran had only some 
interpersonal relationship problems.  Similarly, the findings 
of the psychiatrist who assigned GAF scores of 41 from July 
2004 to March 2005 reflect that the veteran had euthymic mood 
and no suicidal ideations, plans, or intent.  In addition, 
the veteran reported during each of these visits that he was 
less anxious and angry.  While the veteran reported in March 
2005 that he was still having problems relating to people, he 
added that he felt more relaxed.  Accordingly, despite the 
assigned GAF scores of 41 and 50, the medical evidence does 
not demonstrate that the criteria for a higher rating have 
been met.    

Based on the foregoing, the Board finds that, since the 
effective date of the grant of service connection, the 
veteran's psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for 
the next higher, 50 percent, rating have not been met, it 
logically follows that the criteria for higher rating of 70 
or 100 percent likewise are not met.

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the effective date of the grant of service connection, the 
veteran's service-connected PTSD has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the December 2005 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 30 percent rating 
assigned).  Although the record reflects that the veteran is 
retired, there is no showing that his PTSD has resulted in 
marked interference with employment.  In fact, the June 2003 
VA examiner specifically opined that the veteran's 
psychiatric problem did not prevent him from getting 
employment.  There also is no evidence that, at any point 
since the effective date of the grant of service connection, 
the veteran's PTSD has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's PTSD, pursuant to 
Fenderson, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for service-
connected PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


